Citation Nr: 0028246	
Decision Date: 10/26/00    Archive Date: 11/01/00

DOCKET NO.  97-20 579A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
back injury, currently rated 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty for training from July 1963 to 
December 1963 and two weeks of active duty for training in 
August 1965. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  That rating decision confirmed and 
continued a 10 percent rating for residuals of a back injury 
which had been in effect since November 1966.  An August 1997 
decision increased this rating to 20 percent, effective May 
1997, with which he continues to maintain disagreement.


REMAND

In October 2000 correspondence, the appellant requested a 
hearing before a Member of the Board at the RO.  The veteran 
should therefore be scheduled for a personal hearing before a 
member of the Board in Los Angeles.  See 38 C.F.R. § 20.700 
(1999).

The appellant apparently appeared at a personal hearing 
before a Hearing Officer in the RO in August 1997.  A 
transcript of that hearing is not in the claims folder.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should schedule a hearing 
before a Member of the Board at the RO, 
or obtain documentation from the veteran 
to the effect that he no longer wishes 
such a hearing.

2.  The RO should associate a copy of the 
transcript of the appellant's personal 
hearing held before a Hearing Officer in 
the RO in August 1997 with the claims 
folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	HOLLY E. MOEHLMANN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



